Citation Nr: 1442095	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-07 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for right and left calf muscle strain and/or pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from November 1989 to November 2009.  

This appeal arises to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part, denied service connection for right calf strain, and left calf strain.

The case was previously before the Board in December 2013, when it was remanded for examination of the Veteran and a medical opinion.  The requested development has been completed.  


FINDING OF FACT

The evidence does not establish the presence of a current disability of the right and left calf muscles, to include any diagnosis of strain.


CONCLUSION OF LAW

The criteria for service connection for right and left calf muscle strain and/or pain have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Board finds that the duty to notify was satisfied by a letter sent to the Veteran in June 2006 with regard to his claims for service connection.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2010. 

The duty to assist was also met in this case.  The service treatment records are in the claims file and all pertinent VA and private treatment records have been obtained and associated with the file.  There was also substantial compliance with the Board's December 2013 remand instructions with and additional VA examination being conducted.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

VA examinations with respect to the claim for service connection were conducted in July 2009 and June 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions obtained in this case are adequate, as they are predicated on a full reading of the medical evidence in claims file; they consider all of the pertinent evidence of record and the statements of the appellant; and the examiners provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met. 38 C.F.R. § 3.159(c) (4). 

All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  In sum, VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309 .

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54 .

The Veteran retired after serving twenty years on active duty from November 1989 to November 2009.  In June 2009, he submitted his claim for service connection; in the pertinent part, he claimed service connection for left and right calf strain which he indicated was treated in December 2008.  

Service treatment records reveal that in December 2008 the Veteran sought treatment for complaints of left calf pain after running.  He developed left calf tightness during his morning run and on finishing he developed extreme tightness and pain of the left calf which he described as "like a pulled muscle."  He reported that he had similar symptoms a couple of times prior when he was training for a marathon, but that he never sought medical treatment; he self-treated with Motrin and ice.  After examination, the assessment was likely strained left calf muscle due to over use.  He was treated with Motrin and referred to physical therapy for stretching and strengthening exercises.  

A January 2009 treatment record reveals some continued symptoms of tenderness and tightness of the left calf with running.  Physical therapy sessions three times a week were indicated to increase strength of the ankle and range of motion of the left hamstring.  

In March 2009, separation examination of the Veteran was conducted.  He did not report any symptoms related to his calves, and no disability related to the Veteran's calf muscles was noted by the examiner.  The Veteran was physically qualified for retirement.  

In July 2009, a VA Compensation and Pension examination of the Veteran was conducted.  This was prior to the Veteran's retirement from service in November 2009.  The examiner noted a diagnosis of tendonitis dating approximately three years earlier.  The Veteran reported no pain at the time of the examination, but that he would on occasion strain his calf muscles with physical activity and that the strain resolved after two to three weeks of rehab.  There was currently no functional impairment noted.  On examination, there was no abnormality of the muscles noted.  Range of motion testing of the lower extremities was normal. After full examination, there was no diagnosis of bilateral calf strain.  The examiner indicated that the condition was resolved.  

In June 2014, another VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported symptoms of calf pain in service with physical activity and exertion, including feeling of the "muscle pulling" along with soreness.  He reported that he was diagnosed with strain / tendonitis during service in 2008 and treated with ice, Motrin and physical therapy.  He reported having calf muscle cramps with extended walking such as spending the day at an amusement park with his children and that this resolved with rest.  On present examination there was no muscle soreness, weakness, numbness, or coordination problems.  The Veteran indicated that these occasional symptoms did not affect his activities.  Again the examining physician indicated that there was no pathology of the calves or lower legs.  

The preponderance of the evidence of record is against the claim for service connection for right and left calf muscle strain and/or pain.  The evidence of the Veteran's separation examination report and two VA Compensation and Pension examinations does not reveal any evidence of a current disability.  A current disability is the cornerstone of a claim for VA disability compensation and in the absence of proof of a present disability, there can be no valid claim.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Without competent evidence of a current diagnosis of a disability of the calves, service connection is not warranted.  See 38 C.F.R. § 3.303.  To the extent that the Veteran occasionally has calf muscle pain with overuse, pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As the preponderance of the evidence is against the claim, the statutory provisions regarding resolution of reasonable doubt are not applicable. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54 .


ORDER

Service connection for right and left calf muscle strain and/or pain is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


